Citation Nr: 9911966	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-08 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from February 1969 to September 1970.  He served in 
Vietnam and was awarded the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The issue of entitlement to a non service-connected pension 
will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran was initially denied service connection for 
PTSD by the RO in a May 1987 rating action on the basis that 
there was no evidence of current PTSD; he was informed of the 
denial of that claim and of his appellate rights.  The 
decision subsequently became final upon expiration of the 
appeal period.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen this claim in a rating decision in 
March 1994.  

3.  The evidence obtained since the RO's March 1994 decision 
is cumulative of previously submitted evidence and does not 
include a competent medical diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The RO's May 1987 and March 1994 decisions are final.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. § 20.1103 
(1998).  

2.  Evidence received in support of the claim for service 
connection for PTSD is not new and material, and the claim 
has no been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD.  

The veteran seeks entitlement to service connection for PTSD.  
In the interest of clarity, the Board will first discuss the 
pertinent facts.  The Board will then analyze the issue on 
appeal and render a decision.

Factual Background

The service medical records reveal that the veteran underwent 
psychological examination for constantly falling asleep when 
he was on watch in Vietnam.  The finding was passive-
aggressive personality disorder.  

Post service records include private records from 1971 
through 1986 and a VA examination in March 1987.  A review of 
these records reveals that the veteran was placed on three 
months of probation in the early 1970s with psychological 
treatment for abducting a 17 year old girl and brandishing a 
firearm.  He then spent the years from 1974 through 1986 at 
two state hospitals following conviction of killing a woman 
during an attempted rape.  Private records over the years 
include diagnoses of paranoid personality in 1972, chronic 
schizophrenia with brain damage in 1974, sexual deviation and 
aggressive sexuality in 1979, alcohol abuse and tendency 
toward antisocial personality in 1980, 1981, and 1982.  In 
1985 and 1986, the psychological diagnoses were psychosexual 
disorders, alcohol dependence, major depression, and 
antisocial behavior.  

On VA examination in March 1987, the veteran's medical and 
social history were noted.  He seemed convincing when he told 
of having kept a lot of hurt within him regarding his Vietnam 
experiences.  However, in telling of his past experiences, he 
did manifest either dysphoric affect or significant blunting.  
The range of affect expressed was somewhat constricted.  He 
told of the difficulties in having to adjust to life after 
having been in prison.  The final diagnoses included no 
psychiatric diagnosis; personality disorder involving 
tendency toward substance abuse and antisocial character 
traits along with criminal behavior.  The examiner added that 
although the veteran seemed genuine when he told of having 
been affected by his Vietnam experience, there was no 
sufficient data to warrant a diagnosis of PTSD.  

In May 1987, the RO denied service connection for PTSD and 
personality disorder.  

In March 1991, the veteran filed another claim for 
compensation or pension benefits.  Submitted in support of 
his claim were private facility records dated from 1990 and 
1991 reflect that the veteran was being seen on an ongoing 
basis in therapy for substance abuse.  Psychiatric diagnoses 
in 1990 were sexual disorder not otherwise specified, alcohol 
dependency, and antisocial personality disorder.  

In May 1991, the RO denied a permanent and total disability 
rating for nonservice-connected pension benefits.  

In March 1993, the veteran filed to reopen his claim for 
PTSD.  Added to the record were VA and private records dated 
from 1989 through 1992.  The private records reflect 
treatment for a knee disorder.  The VA records include an 
October 1, 1990 report in which it was noted that the veteran 
had a history of psychiatric treatment since his days in 
Vietnam.  He was not on medication.  The previous diagnosis 
was antisocial personality.  He had no complaints at the 
current time, but he was being seen at a private facility on 
a weekly basis for individual and group therapy.  He was 
described as alert, cooperative, and in good contact.  He was 
coherent and relevant.  He had no delusional thinking or 
perceptual disorders.  The final diagnoses alcohol 
dependence.  He was also seen on October 15, 1990, and 
examination at that time resulted in diagnoses of alcohol 
dependency and antisocial personality.  

On January 28, 1991, he was referred for "probable PTSD," 
but subsequently dated records through 1992 do not reflect 
that a diagnosis of PTSD was made.  

In March 1994, the RO determined that new and material 
evidence to reopen the claim for service connection for PTSD 
had not submitted.  

Subsequent VA records include a general medial examination 
report from October 19, 1995.  At that time the veteran 
reported that he started drinking at age 17 and stopped in 
1973.  He said that his alcoholism and antisocial personality 
led to his committing involuntary manslaughter which resulted 
in his spending 16 years in a mental institution.  Following 
examination, the final diagnoses included history of 
personality disorder.  

During a VA psychiatric examination on October 25, 1995, the 
veteran said that he was involved in combat when he was in 
Vietnam.  He said that he saw a lot of blood and was often 
under fire.  He claimed that he had approximately 250 
confirmed kills.  However, he was demoted during service 
because of run-ins with his superiors.  He said that he cut 
his lieutenant's ear off in one argument.  He also reported 
that he saw his platoon being wiped out when he was being 
evacuated because of a malaria crisis.  He felt guilt about 
this.  He also indicated that another reason that he was 
demoted was due to his constant poor performance when he was 
on guard duty where he regularly fell asleep.  Post service, 
he reported nightmares which were related to his wartime 
experiences in a "general sense."  He often struck his wife 
unknowingly during these dreams.  

His psychiatric history was noted to include an inservice 
diagnosis of passive-aggressive personality, and post service 
diagnoses of various personality disorders.  On mental status 
examination, the veteran stated that he had been free of 
alcohol since 1973.  He attended Alcoholics' Anonymous (AA).  
He was described as well groomed.  He was able to give a good 
account of his history.  His mood was appropriate for the 
interview, although on two occasions, he became extremely 
emotional and tearful.  The first time was when he spoke of 
the manslaughter that he convicted of.  The examiner noted 
that when the veteran was speaking about his feelings and 
emotions and his Vietnam experiences, it was felt that the 
veteran was making an attempt to use the acceptable language 
as perhaps remembered from his groups at the mental hospitals 
where he had been and through his AA meetings.  The final 
diagnoses included adjustment disorder with mixed disturbance 
of emotions and conduct and antisocial personality disorder.  

Subsequently submitted records that were not duplicate copies 
of records that were previously considered include Social 
Security Administration records from 1986 and 1987 in which 
the veteran gave a medical history and provided information 
about his medical records.  He asserted that his disabling 
condition was PTSD.  

In August 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for PTSD.  

At a personal hearing in November 1997, the veteran testified 
in support of his claims.  He said that when he was committed 
to a mental institution in the mid 1970s he attended a 
Vietnam veterans group.  Hearing [Hrg.] Transcript [Tr.] at 
1.  After release, he continued with psychological 
counseling.  He was not on medication.  Tr. at 2.  He had not 
worked since 1993 when he had a job that lasted about one 
month.  Tr. at 3.  He reported having nightmares in the past 
although he had not had one in a long time.  Tr. at 5.  When 
asked if he though he had a mental condition at the current 
time, the veteran indicated that he did not.  When asked on 
what basis did he claim service connection then for PTSD, he 
responded that while he was not currently having any 
psychiatric problems, he felt that his personality type was 
aggravated when he was in service.  When asked if he had any 
physical disabilities, he said that he did not, but that he 
was unemployable as he had problems with authority figures.  
Tr. at 6.  

In December 1997, the RO again determined that new and 
material evidence to reopen the claim of service connection 
for PTSD had not been submitted.  

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the greater weight of the 
evidence establishes that a psychiatric disability was 
incurred in service, or was manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309 (1998).  Notwithstanding the lack of a diagnosis of a 
psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1998); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection may not be granted for a personality 
disorder. 38 C.F.R. §§ 3.303(c), 4.9 (1997).  See Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.


Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§  20.1103 (1998).  
An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

Once a decision becomes final, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108 provides 
that "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
secretary shall reopen the claim and review the former 
disposition of the claim."  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998);  Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical or 
other probative evidence is necessary.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).


Analysis

The initial denial of service connection for PTSD was upon 
rating determination in May 1987.  That decision was not 
appealed.  In March 1994, the RO determined that new and 
material evidence had not been submitted to reopen the claim.  
That decision, too, was not appealed.  The March 1994 RO 
decision is the last final disallowance of this issue.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
veteran's claim of service connection may only be opened if 
only he has submitted new and material evidence since that 
decision.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

Initially, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  

In this case, the RO provided the veteran with the provisions 
of 38 C.F.R. § 3.156(a) (1998) in the October 1997 Statement 
of the Case (SOC).  In explaining the basis of its decision, 
the RO concluded that the reason the veteran had not reopened 
his claim was because his submissions were merely cumulative 
and thus not new.  The RO did not base its decision upon a 
finding that the additional evidence failed to raise a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both old and new, would 
change the outcome."  Thus, the denial of the claim was not 
based upon that portion of the Colvin definition found to be 
improper by the Federal Circuit.  Moreover, in the December 
1997 denial, the RO again based its determination on the 
grounds that the additional evidence was cumulative.  
Accordingly, the Board finds that the claimant has been 
provided the controlling regulatory definition of "new and 
material evidence," and that the RO's adjudication of the 
claim was consistent with that definition.  Accordingly, a 
remand so that the RO could apply the Hodge standard would 
serve no useful purpose.  See also Vargas-Gonzalez v. West, 
No. 96-536 (U.S. Vet. App. Apr. 12, 1999).

Under the law, it is the obligation of the veteran to 
present: competent evidence of the current existence of a 
claimed disability and of a nexus between claimed current 
disability and service.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

The factual background of this case has been set forth in 
detail above.  In May 1987, the RO concluded that based on 
the medical evidence of record the veteran did not have PTSD.  
Instead, the RO pointed to medical evidence of record which 
indicated that the veteran had a personality disorder, 
diagnosed as passive-aggressive personality disorder.  In 
this regard, it is important to note that service connection 
may not be granted for a personality disorder.  38 C.F.R. 
§§ 3.303(c), 4.9 (1998).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996), and cases therein.  

Evidence obtained subsequent to the unappealed May 1997 RO 
determination included VA and private records from 1987 
through 1992.  While a reference to probable PTSD was made in 
1991, additional evaluation of the veteran did not result in 
such a diagnosis.  The RO determined that new and material 
evidence had not been presented as PTSD was not shown upon 
rating decision in March 1994.  That decision was not 
appealed.

Since the March 1994 decision, the veteran has submitted no 
medical evidence which supports the conclusion that he has 
PTSD.  The most recent psychiatric diagnoses in 1995 were 
antisocial personality disorder and adjustment disorder.  
Simply stated, a diagnosis of PTSD has not been medically 
confirmed.  

Additional evidence submitted by the veteran since 1994 
regarding this claim includes his testimony in November 1997.  
The veteran testified that his psychiatric problems were 
related to his active service.  The Board points out, 
however, that as a lay person, the veteran lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
opinions expressed by the veteran that he currently 
experiences a psychiatric disorder of service origin are not 
competent evidence on medical causation or etiology and 
cannot serve as new and material evidence.  See Moray and 
Routen, supra.  

The veteran has presented post service medical records not 
previously associated with the claims file which reveal that 
he continues to have personality disorders.  The evidence 
added to the record, which is not duplicative, is not new and 
material because such does not provide medical evidence that 
tends to prove a link between service and the claimed current 
psychiatric disability.

In short, the evidence submitted since the March 1994 RO 
decision is not new and material.  That is, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  The additional medical evidence does 
not provide a specific diagnosis of the claimed PTSD and does 
not medically link the claimed PTSD to the veteran's service.  
Therefore, the Board finds that the evidence submitted is not 
"new and material," and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  
The benefit sought on appeal remains denied.

Additional Matter

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.


 The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  In essence, what is 
required is competent medical evidence which contains a 
current diagnosis of PTSD and a nexus between such and the 
veteran's service.


ORDER

New and material evidence not having been submitted to reopen 
the service connection claim for PTSD, the claim is not 
reopened and the appeal is denied as to that issue.  


REMAND

Entitlement to a Permanent And Total Disability Rating For 
Pension Purposes

Pertinent Law and Regulations

Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct. 
38 U.S.C.A. § 1521 (West 1991); see also Dilles v. Brown, 5 
Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (1997); see also Brown 
(Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

An "average person" standard is employed as the basis for the 
finding of permanent and total disability. A person shall be 
considered to be permanently and totally disabled if he or 
she is unemployable as a result of disability which is 
reasonably certain to continue throughout her life, or is 
suffering from: (1) any disability sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of VA to be of such a nature or extent as to 
justify a determination that a veteran suffering therefrom is 
permanently and totally disabled. 38 U.S.C.A. § 1502 (West 
1991).

 For pension purposes, when percentage requirements are met 
under 38 C.F.R. § 4.16 (1997), and the disabilities involved 
are of a permanent nature, a rating of permanent and total 
disability will be assigned if the veteran is found to be 
unable to secure and follow substantially gainful employment 
by reason of such disability. To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

Furthermore, 38 C.F.R. § 4.17(b) (1997) states that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) (1997) is appropriate. In turn, 38 
C.F.R. § 3.321(b)(2) provides that where the veteran does not 
meet the percentage requirements of the VA Rating Schedule, 
but is unemployable by reason of his or her age, occupational 
background, or other related factors, a permanent and total 
disability rating on an extra-schedular basis is warranted.

Analysis

VA law and regulations provide that VA Schedule for Rating 
Disabilities [38 C.F.R. Part 4] shall be used for evaluating 
the degree of disability in claims for veteran's benefits.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321 (1998).  
The Board notes that a January 1996 RO rating decision 
assigned disability percentages to the disabilities shown in 
the record.  The only compensable disability was the 
veteran's psychiatric disability, diagnosed as a personality 
disorder, which has been discussed in detail above.  The 
severity of the veteran's primary disability, passive-
aggressive personality disorder with antisocial character, 
was rated by the RO as 50 percent disabling under Diagnostic 
Code 9405.

The Board notes that the most recent psychiatric evaluation 
of the veteran was in October 1995.  It is unclear from the 
examination report to what extent the veteran's psychiatric 
disability impacts on his employability.  Indeed, the 
severity of the disability was listed as "40-71" under the 
Global Assessment of Functioning scale .  The Board does not 
believe that the evidence of record is sufficient to evaluate 
the veteran's non service connected pension claim in an 
informed manner.  See Brown (Clem) v. Derwinski, 2 Vet. App. 
444 (1992).  

The Board notes further that the schedular criteria were 
revised during the course of this appeal.  Where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should apply unless Congress provided otherwise or permitted 
the Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board therefore believes that additional development of 
the evidence is required.  This case is REMANDED for the 
following actions:


1. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, both private 
and VA, who have treated him since 
January 1996.  After securing any 
necessary releases, the RO should 
obtain any medical records which have 
not already been associated with the 
veteran's claims folder.  If the 
veteran does not respond to the RO's 
communication, this should be 
specifically documented in the claims 
folder.

2. The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning. A written copy of the 
report should be associated with the 
veteran's claims folder.

3. The RO should then arrange for a VA 
psychiatric examination of the 
veteran.  The veteran's claims folder 
and a copy of this remand must be made 
available to the examining physician.  
The examiner must describe, to the 
extent possible, the severity of the 
veteran's psychiatric disorder and 
should
 assign a Global Assessment of 
Functioning (GAF) Score consistent with 
the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, and explain what the 
assigned score represents.  The examiner 
should provide a rationale for all 
opinions or conclusions expressed.  The 
report of the medical records review 
should be associated with the veteran's 
claims folder.

4. Thereafter, the RO should review the 
claims file to ensure that the 
requested medical opinion is 
responsive to and in complete 
compliance with the directives of this 
remand.  If the terms of this remand 
have not been completely complied 
with, the RO should implement 
corrective procedures.

The veteran's claim should then be readjudicated by the RO.  
If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

